COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '
 IN RE: LILLIAN BLANCAS, IN HER                              No. 08-13-00256-CR
 OFFICIAL CAPACITY AS AN                      '
 ASSISTANT DISTRICT ATTORNEY                           AN ORIGINAL PROCEEDING
 FOR THE STATE OF TEXAS,                      '
                                                              IN MANDAMUS
                  Relator.                    '

                                              '

                                              '



                                          ORDER

        Pending before the Court is Relator’s motion to carry over the reporter’s record from
cause

number 08-13-00186-CR into the above styled and numbered mandamus proceeding. The

motion is GRANTED. The reporter’s record and supplemental reporter’s record filed in cause

number 08-13-00186-CR shall be considered filed as a reporter’s record and supplemental

reporter’s record in cause number 08-13-00256-CR.

        IT IS SO ORDERED this 29th day of August, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)